Citation Nr: 0004617	
Decision Date: 02/23/00    Archive Date: 02/28/00

DOCKET NO.  97-35 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Scott Craven


INTRODUCTION

The veteran had active military service from February 1969 to 
September 1973.  The record also shows that the veteran 
served in the U. S. Army Reserves.

The Board of Veterans' Appeals (Board) initially received 
this case on appeal from a January 1996 decision of the RO.

In August 1999, the Board remanded the case for scheduling of 
a travel board hearing, which was held in December 1999.  


FINDING OF FACT

The veteran has presented a plausible claim of service 
connection for PTSD.  


CONCLUSION OF LAW

The veteran has submitted evidence of a well-grounded claim 
of service connection for PTSD.  38 U.S.C.A. §§ 1110, 5107, 
7104 (West 1991 & Supp. 1999); 38 C.F.R. §  3.303, 3.304 
(1999).  


REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Factual Background

A careful review of the service medical records shows that, 
on entrance examination, in March 1968, and on discharge 
examination, in June 1973, the veteran was reported to be 
psychiatrically normal.  On an enlistment examination for the 
U.S. Army Reserves in February 1975, the veteran was reported 
to be psychiatrically normal.  The veteran indicated that he 
had never had depression, excessive worry or nervous trouble 
of any sort.

On a VA PTSD examination in October 1995, the veteran 
reported that, while he was in Vietnam, the Vietcong had 
attacked every night.  He reported that he had been shot in 
the arm after being sent out to bury toxic materials.  He 
reported that he had frequent dreams about Vietnam, many of 
which were about explosions that he had witnessed.  The 
veteran was diagnosed with PTSD related to his experiences in 
Vietnam.

During a hearing before the undersigned Member of the Board 
in December 1999, the veteran reported that, during his first 
tour of duty in Vietnam, he had been under mortar and rocket 
attacks every night.  He reported that, in 1969, he had 
witnessed the killing of a Major K. when a helicopter blade 
decapitated him in Quang Tri.  He reported that a friend of 
his named F. J. had also been killed.  The veteran's wife 
reported that the veteran had had homicidal and suicidal 
thoughts and had had trouble sleeping.  


II.  Analysis

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred or aggravated 
during active duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 1999); 38 C.F.R. § 3.303 (1999).  That an injury or 
disease occurred in service alone is not enough; there must 
be chronic disability resulting from that injury or disease.  
If there is no showing of a resulting chronic condition 
during service, a showing of continuity of symptomatology 
after service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b) (1999).  The regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  

Under 38 C.F.R. § 4.125 (1999), if the diagnosis of a mental 
disorder does not conform to DSM-IV or is not supported by 
the findings on the examination report, the rating agency 
shall return the report to the examiner to substantiate the 
diagnosis.  38 C.F.R. § 4.125(a) (1999).  If the diagnosis of 
a mental disorder is changed, the rating agency shall 
determine whether the new diagnosis represents progression of 
the prior diagnosis, correction of an error in the prior 
diagnosis, or development of a new and separate condition.  
If it is not clear from the available records what the change 
of diagnosis represents, the rating agency shall return the 
report to the examiner for a determination.  38 C.F.R. 
§ 4.125(b) (1999).

The threshold question to be answered is whether the veteran 
has presented a well-grounded (i.e., plausible) claim.  If he 
has not, the claim must fail and there is no further duty to 
assist in the development of the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991 & Supp. 1999); Murphy v. Derwinski, 1 
Vet. App. 78 (1990).  

In order to show that a claim for service connection is well 
grounded, there must be competent evidence of (1) a current 
disability; (2) incurrence or aggravation of a disease or 
injury in service; and (3) a nexus between the in-service 
injury or disease and the current disability.  See Caluza v. 
Brown, 7 Vet. App. 498 (1995).  Although the claim need not 
be conclusive, it must be accompanied by evidence, not just 
allegations, in order to be considered well grounded.  Tirpak 
v. Derwinski, 2 Vet. App. 609 (1992).  

The veteran contends, in essence, that he has PTSD due to 
stressful experiences in service.  He claims that he 
witnessed the killing of a Major K. when a helicopter blade 
decapitated him in Quang Tri during the latter part of 1969, 
and that a friend of his, named F. J., had also been killed.

The service medical records show that, on discharge 
examination in June 1973, the veteran was psychiatrically 
normal.

However, in October 1995, a VA outpatient treatment record 
diagnosed the veteran with PTSD related to his experiences in 
Vietnam.

The Board finds that, in light of this evidence, the 
veteran's claim is plausible and capable of substantiation 
and, thus, well grounded within the meaning of 38 U.S.C.A. 
§ 5107 (West 1991 & Supp. 1999).  


ORDER

As a well-grounded claim of service connection for PTSD has 
been submitted, the appeal is allowed to this extent, subject 
to further action as discussed hereinbelow.


REMAND

Because the claim for service connection for PTSD is well 
grounded, VA has a duty to assist the veteran in the 
development of facts pertaining to this claim.  38 U.S.C.A. § 
5107(a) (West 1991 & Supp. 1999).  The U.S. Court of Appeals 
for Veterans Claims (Court) has held that the duty to assist 
the claimant in obtaining and developing facts and evidence 
to support his claim includes obtaining all relevant medical 
records.  Littke v. Derwinski, 1 Vet. App. 90 (1990).  

The duty to assist also includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran that takes into account the records of prior medical 
treatment.  Green v. Derwinski, 1 Vet. App. 121 (1991).  This 
is to ensure that the evaluation of a disability is a fully 
informed one.

Accordingly, the case must be REMANDED to the RO for the 
following actions:

1.  The RO should take appropriate steps 
to contact the veteran in order to obtain 
the names, addresses and approximate 
dates of treatment of all health care 
providers, VA and private, who have 
rendered him medical attention for the 
claimed PTSD since his discharge from 
service.  When the veteran responds and 
provides any necessary authorizations, 
the RO should obtain all treatment 
records from any identified treatment 
source not currently of record.  All 
records obtained should be associated 
with the claims folder.

2.  The RO should inform the veteran of 
the critical importance of supplying 
additional, clarifying information as to 
his claimed in-service stressors.  The RO 
should request from the veteran a 
comprehensive statement containing as 
much detail as possible regarding the 
stressors to which he alleges he was 
exposed in service.  The veteran should 
be asked to provide specific details of 
the claimed stressful events during 
service, such as dates of any and all 
incidents, types and locations of the 
incidents, and any other identifying 
details.  The veteran must be advised 
that this information is necessary to 
obtain supportive evidence of the 
stressful events and that he must be as 
specific as possible, because without 
such details, adequate research for 
verifying information cannot be 
conducted.

3.  Based on the additional information 
and other pertinent evidence currently of 
record, the RO should take the 
appropriate steps to verify the claimed 
stressors identified by the veteran.  
This should include contacting the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR) and any other 
pertinent organization in order to verify 
the reported service killings of Major K. 
and F. J., as claimed by the veteran, and 
including any further identifying details 
as may be provided by him.  

4.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the extent and likely etiology 
of the claimed PTSD.  All indicated 
testing should be accomplished, and the 
claims folder should be reviewed by the 
examiner prior to the examination.  Based 
on his/her review of the case, it is 
requested that the examiner express an 
opinion as to the medical probability 
that the veteran is suffering from PTSD 
due to disease or injury which was 
incurred in or aggravated by service.  If 
the veteran is diagnosed with PTSD, it is 
essential that the examiner identify each 
claimed stressor which is sufficient to 
support the diagnosis and state whether 
there is a causal relationship between 
the stressor and the veteran's present 
symptomatology.  

5.  After completion of all requested 
development, the RO should review the 
veteran's claim.  This should include 
reviewing, and responding to, the 
recently submitted records.  All 
indicated development should be taken in 
this regard.  If the action taken remains 
adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded the requisite 
opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate review.  No action is 
required of the veteran until he receives further notice.  

The purpose of this remand is to obtain additional 
information concerning the case.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the case.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the RO's to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	D. C. Spickler
	Member, Board of Veterans' Appeals



 



